 

~
_*

AG 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
GUILLERMO SANCHEZ-IBARRA (1)
aka Rogelio Rodriguez Case Number: 3:19-CR-02684-JLS

Amber Rabon-Luna

 

Defendant’s Attorney

USM Number 05363-196

oO -
THE DEFENDANT:
XJ pleaded guilty to count(s) 1 of the Information

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
- $:1326 - Removed Alien Found In The United States (Felony) eee 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

X] Assessment: $100.00 waived

LC] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Xx] No fine || Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

December 20, 2019

t of or SOA eeewnL

ON. JANIS L. SAMMARTINO
ITED STATES DISTRICT JUDGE

 
 

.

” AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GUILLERMO SANCHEZ-IBARRA (1} Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02684-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served

Ho

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district: ..
LJ at A.M. on

 

 

C as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

(1 onor before

C1 as notified by the United States Marshal.

Ll as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendani delivered on to

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-02684-JLS
